DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 28 Oct 2020 have been entered.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “is an irregular shape”. It is not clear what the applicant considers to be an irregular shape. The submitted specification only recites ‘irregular’ once describing “In other embodiments, the cross-section shape of a single opening #112 in the gate #106 may be an irregular shape that is not symmetric across the longitudinal axis #218, as illustrated in Fig. 3B” – Page 8 line 23. The examiner is taking the understanding that only the limitation of “not being symmetric across the longitudinal axis” applies. Clarification or correction is requested.
Drawings
The drawings are objected to because:
Cross-sectional views require hatching to illustrate elements that have been cut by the cutting plane distinguishing them from voids.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parks, Jr. (US 20200116263).
Regarding claim 1, Parks discloses a gate valve (#100) comprising: 

a gate (#141 gate member similar to #115 explained ¶0031), wherein longitudinal movement of the gate with respect to the first and second valve seats transitions (“as gate member #115 moves downwardly between its fully closed position of Fig 6 to its fully open position of Fig 4” - ¶0028) the gate valve between an open position (Fig 4) and a closed position (Fig 6); 
wherein the gate comprises one or more openings (#116 and Fig 10 #145) formed therein, the one or more openings spanning an area having a dimension (arbitrary dimension selected as the thickness of Fig 10 #147) in a direction parallel to a longitudinal axis of the gate valve that is shorter than a dimension (arbitrary dimension selected - Fig 10 chord length of arc #146) in a direction perpendicular to the longitudinal axis of the gate valve.
Regarding claim 15, Parks discloses a method comprising: 
providing a gate valve (#100) comprising: 
a first valve seat (Fig 9 #120 left) and a second valve seat (Fig 9 #120 right) spaced apart, wherein each of the first valve seat and the second valve seat comprise a flowpath (Fig 9 illustrates bore of both) formed therethrough; and 
a gate (#115) comprising one or more openings (#116 and Fig 10 #145) formed therein, the one or more openings spanning an area having a dimension (arbitrary dimension selected as the thickness of Fig 10 #147) in a direction parallel to a longitudinal axis of the gate valve that is shorter than a dimension (arbitrary dimension 
longitudinally moving (“as gate member #115 moves downwardly between its fully closed position of Fig 6 to its fully open position of Fig 4” - ¶0028) the gate with respect to the first and second valve seats to transition the gate valve between an open position and a closed position. 
Regarding claim(s) 8 and 18, Parks discloses wherein the one or more openings comprise multiple openings (#116 and 145) distributed (Fig 10) throughout a non-circular area within the gate (#141).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 - 7, 9, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Leroux (CA 2 489 079).
Regarding claim(s) 2 and 16, Parks discloses the claim(s) 1 and 15; however does not disclose wherein the one or more openings comprise only a single opening having a non-circular cross-sectional shape.
Leroux teaches “typically, gate valves are used in full opened or fully closed position and generally considered not suitable for throttling applications. In order to seat properly when fully closed, the typical gate valve is shaped to occupy all or 
“In a fully open position, areas within the bonnet or guide of a typical gate valve known in the art as the chest area, may be exposed to flowing materials. When used in higher flow applications, this flow can have a detrimental effect on the integrity of the valve. Materials can also get clogged within the chest area of the valve body and the guide. Even if the chest area could be suitable sealed off, the traditional shape of the gate may create flow characteristics not desirable for throttling applications” – Page 4 ¶0002.
“It should be understood that the V-shaped bore liner may be some other shape than a V, such as a modified V-shape, a U-shape, a diamond, a rectangle, semi-circle with parallel sides, or crescent-shape, depending on the degree of initial obstruction and final obstruction desired and the flow characteristics desired within the bore of the valve” - ¶0012.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Leroux, to modify the shape of the bore liner to yield the desired performance flow characteristics (i.e. throttling).
Regarding claim(s) 3 and 17, Leroux of the combination discloses wherein the cross-sectional shape [‘pie shape’ as illustrated Fig 4 or 5] of the single opening has at least one side or portion (one of the linear sides) that does not have a convex shape relative to a centroid of the cross- sectional shape.
claim(s) 4, 6 and 7, Leroux of the combination discloses wherein the cross-sectional shape of the single opening is crescent shaped (“It should be understood that the V-shape bore liner may be some other shape than a V, such as a modified V-shape, a U-shape, a diamond, a rectangle, semi-circle with parallel sides, or crescent-shaped, depending on the degree of initial obstruction and final obstruction desired and the flow characteristics desired within the bore of the valve” - ¶0012)  having one side concave with respect to a centroid of the cross-sectional shape and an opposite side convex with respect to the centroid of the cross-sectional shape.
Regarding claim 5, with regard to the indefinite rejection above, the combination discloses the gate valve of claim 2, however does not explicitly discloses wherein the cross-sectional shape of the single opening is an irregular shape that is not symmetric across the longitudinal axis of the gate valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cross sectional shape as needed to meet the design requirements of the task at hand. Absent further limitations recited in the specification, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim(s) 9 and 19, Parks discloses the gate valve of claim 1 and method of claim 15; however does not disclose comprising an actuator coupled to the gate, wherein the actuator selectively transitions the gate valve between the open position and the closed position by moving the gate longitudinally and further comprising longitudinally moving the gate via an actuator coupled to the gate and operating the 
Leroux teaches an actuator (#20) for the gate (¶0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Leroux to provide an actuator for the purpose of moving the gate of the combination from the position of closed flow to the position of open flow and back again.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks and Leroux as applied to claim 19 above, and further in view of Bartlett (US 20010042848).
Regarding claim 20, the combination of Parks and Leroux discloses the claim of 19; however does not explicitly disclose wherein operating the gate valve to selectively open and close an annulus bore formed through a tubing hanger.
Bartlett teaches a gate valve (#10) disposed in the tubing hanger body (“Thus, the gate valve may be attached to or installed in the tubing hanger to control the flow through the annulus bore or a service and control conduit” - ¶0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Bartlett, to modify the valve of Parks and Lerous to selectively open and close the annular bore for the purpose of overcoming the prior art gate valve disadvantages of being too large to be used in certain components which have relatively small volumes or cross-section areas, such as the tubing hanger – Bartlett ¶0004. 


Claim(s) 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Leroux.
Regarding claim 10, Bartlett discloses a tubing hanger system, comprising: 
a tubing hanger body (¶0020:9 unreferenced tubing hanger); 
an annulus bore (¶0020:10 unreferenced axial annulus) formed through the tubing hanger body; and 
a gate valve (#10) disposed in the tubing hanger body (“Thus, the gate valve may be attached to or installed in the tubing hanger to control the flow through the annulus bore or a service and control conduit” - ¶0020),
the gate valve comprising: 
a first valve seat (#50) and a second valve seat (#50 explained ¶0014) spaced apart, wherein each of the first valve seat and the second valve seat comprise a flowpath (Fig 2 #66 when aligned with #70) formed therethrough; and 
a gate (#56), wherein longitudinal movement (¶0015 – “the stem #52 is permitted to slide within the hole #18 to move the gate #56 between an open position, in which a transverse opening #70 in the gate is aligned with the passageway #66, and a closed position, in which the opening #70 is offset from the passageways”) of the gate with respect to the first and second valve seats transitions the gate valve between an open position (aligned with #70) and a closed position (offset from #70); 
wherein the gate comprises one (#70) or more openings formed therein. However Bartlett does not discloses wherein the one or more openings spanning an area having a dimension in a direction parallel to a longitudinal axis of the gate valve 
Leroux teaches “typically, gate valves are used in full opened or fully closed position and generally considered not suitable for throttling applications. In order to seat properly when fully closed, the typical gate valve is shaped to occupy all or substantially all of the bore. While this provides for robust sealing, the shape of the gate also has its disadvantages” (i.e. lack of throttling).
“In a fully open position, areas within the bonnet or guide of a typical gate valve known in the art as the chest area, may be exposed to flowing materials. When used in higher flow applications, this flow can have a detrimental effect on the integrity of the valve. Materials can also get clogged within the chest area of the valve body and the guide. Even if the chest area could be suitable sealed off, the traditional shape of the gate may create flow characteristics not desirable for throttling applications.”
“It should be understood that the V-shaped bore liner may be some other shape than a V, such as a modified V-shape, a U-shape, a diamond, a rectangle, semi-circle with parallel sides, or crescent-shape, depending on the degree of initial obstruction and final obstruction desired and the flow characteristics desired within the bore of the valve” - ¶0012.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Leroux, to modify the shape of the bore liner to yield the desired performance flow characteristics (i.e. throttling).
 claim 11, Leroux of the combination discloses wherein the one or more openings (Fig 5 #26 – illustrates ‘pie shaped’) comprise only a single opening having a non-circular cross-sectional shape.
Regarding claim 12, Leroux of the combination discloses wherein the cross-sectional shape of the single opening (Fig 5 #26 – ‘pie shaped’) has at least one side (Fig 5 formed by linear edge of bore liner; however obviously modified as explained by ¶0012) or portion that does not have a convex shape relative to a centroid of the cross-sectional shape.
Regarding claim 14, the combination discloses the tubing hanger system of claim 10, and Leroux of the combination further discloses wherein the gate valve further comprises an actuator (#20) coupled to the gate, wherein the actuator selectively transitions the gate valve between the open position and the closed position by moving the gate longitudinally.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Leroux to provide an actuator for the purpose of moving the gate from the position of closed flow to the position of open flow and back again.
Claim(s) 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Norton (3,149,641).
Regarding claim 10, in an alternative interpretation, Bartlet discloses a tubing hanger system, comprising: 
a tubing hanger body (¶0020:9 unreferenced tubing hanger); 

a gate valve (#10) disposed in the tubing hanger body (“Thus, the gate valve may be attached to or installed in the tubing hanger to control the flow through the annulus bore or a service and control conduit” - ¶0020),
Bartlett does not disclose wherein the gate valve comprise a plurality of openings distributed throughout a non-circular area within the gate.
Norton teaches a gate valve (#18) comprising: 
a first valve seat (#32, 33 or 34) and a second valve seat (#32, 33 or 34) spaced apart, wherein each of the first valve seat and the second valve seat comprise a flowpath (Col 3 line 48-54) formed therethrough; and 
a gate (plates #40, 50 and 51), wherein longitudinal movement of the gate with respect to the first and second valve seats transitions (Col 3 line 48-54) the gate valve between an open position and a closed position; 
wherein the gate comprises one or more openings (#42a-b, 43a-c, 44a-c and 52a-c) formed therein, the one or more openings spanning an area (Fig 3) having a dimension (Fig 3) in a direction perpendicular to the longitudinal axis of the gate valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Norton, to substitute the single opening (#70) of Bartlett with the multiple flowpaths of Norton for the purpose to yield multiple flow options depending on opening one, two or three openings and therefore providing the desired performance flow characteristics (i.e. throttling of fluid).
claim 13, Norton of the combination discloses wherein the one or more openings comprise multiple openings distributed (Fig 3) throughout a non-circular area (Fig 3) within the gate [plates #40, 50 and 51].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        07 Jan 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672